               Case 2:20-cr-00100-RSL Document 48 Filed 12/08/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                              NO. CR20-100 RSL
11                               Plaintiff,
                                                             PROTECTIVE ORDER
12                          v.                               RESTRAINING CERTAIN
                                                             FORFEITABLE PROPERTY
13
      TROY KLANDER,
14    ZACKARY SALAS,
15                               Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Protective Order Restraining Certain Forfeitable Property (“Motion”), of the following
20 property:
21          1. One 1967 Chevrolet Camaro Super Sport, VIN # 124377N180537, seized on
22               or about May 28, 2020 at 4731 East Oregon Street, Bellingham, Washington,
23               from Defendant ZACKARY SALAS;
24          2. One Eastern Arms Company Single Barrel Shotgun, with no serial number,
25               seized on or about May 28, 2020 from Defendant ZACKARY SALAS’s
26               residence in Bellingham, Washington;
27          3. $55,285 in U.S. Currency, seized on or about May 28, 2020 from Defendant
28               ZACKARY SALAS’s residence in Bellingham, Washington;

     Protective Order to Restrain Forfeitable Property - 1               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET. SUITE 5220
     United States v. Klander, et al., CR20-100 RSL                       SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:20-cr-00100-RSL Document 48 Filed 12/08/20 Page 2 of 3




 1          4. $1,055 in U.S. Currency, seized on or about May 28, from Defendant
 2               ZACKARY SALAS’s residence in Bellingham, Washington; and,
 3          5. $540 in U.S. Currency, seized on or about May 28, 2020 from Defendant
 4               ZACKARY SALAS in Bellingham, Washington.
 5          The Court, having reviewed the papers and pleadings filed in this matter, including
 6 the United States’ Motion and supporting Declaration of Drug Enforcement
 7 Administration (“DEA”) Task Force Office (“TFO”) Christopher L. VandenBos, hereby
 8 FINDS entry of a protective order restraining the above-identified property (hereafter, the
 9 “Subject Property”) is appropriate because:
10          x    The United States gave notice of its intent to pursue forfeiture in the
11               Indictment (Dkt. No. 30) and the Forfeiture Bill of Particulars (Dkt. No. 46);
12          x    Based on the facts set forth in TFO VandenBos’s Declaration, there is probable
13               cause to believe the Subject Property is subject to forfeiture in this case; and
14          x    To ensure the Subject Property remains available for forfeiture, its continued
15               restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
16          NOW, THEREFORE, THE COURT ORDERS:
17          1.       The United States’ request for a protective order restraining the Subject
18 Property pending the conclusion of this case is GRANTED; and
19          2.       The Subject Property shall remain in the custody of the United States,
20 and/or its authorized agents or representatives, pending the conclusion of criminal
21 forfeiture proceedings and/or further order of this Court.
22          IT IS SO ORDERED.
23
24          DATED this ______         December
                        8th day of ________________,
                                       ____________, 2020.
25
26
27                                                           THE HON. ROBERT S. LASNIK
28                                                           UNITED STATES DISTRICT JUDGE

     Protective Order to Restrain Forfeitable Property - 2                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET. SUITE 5220
     United States v. Klander, et al., CR20-100 RSL                             SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                Case 2:20-cr-00100-RSL Document 48 Filed 12/08/20 Page 3 of 3




 1 Presented by:
 2
 3    /s/ Krista K. Bush
     KRISTA K. BUSH
 4
     Assistant United States Attorney
 5   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
 6
     Telephone: (206) 553-2242
 7   E-mail: krista.bush@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Protective Order to Restrain Forfeitable Property - 3      UNITED STATES ATTORNEY
                                                                700 STEWART STREET. SUITE 5220
      United States v. Klander, et al., CR20-100 RSL              SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
